DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 8 and 9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wojsznis et al. US 2011/0288660 (hereinafter Wojsznis).

Regarding claim 1, Wojsznis teaches: a computer-implemented method to control technical equipment that performs a production batch-run of a production process, the technical equipment providing data in a form of time-series from a set of data sources, the data sources being related to the technical equipment (Fig. 4, Fig. 5), the method comprising:
accessing a reference time-series with data from a previously performed batch-run of the production process, the reference time-series being related to a parameter for the technical equipment (Fig. 3, Fig. 8, [0075] - - the batch model previously created is a reference time series); and
while the technical equipment performs the production batch-run:
receiving a production time-series with data (Fig. 8, #402, [0075] - - collect data of on-going batch), identifying a sub-series of the reference time-series ([0072] - - the model can represent the entire length of the batch, one or more batch stages phases, etc.), and
comparing the received time-series and the sub-series of the reference time- series, to provide an indication of similarity or non-similarity (Fig. 8, [0076] - - compare the current on line batch data with model trajectories), in case of similarity, controlling the technical equipment during a continuation of the production batch-run, by using the parameter as control parameter ([0077] - - alert user of errors, recommending how to alter the control of future stages of the on line batch).

Claim 8 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Claim 9 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Regarding claim 2, Wojsznis teaches all the limitations of the base claims as outlined above. 

Wojsznis further teaches: the sub-series of the reference time-series is identified by time-warp alignment between the reference time- series and the production time-series (Fig. 8, #404, [0075] - - aligns the current batch data points with the batch model previously created).

Regarding claim 3, Wojsznis teaches all the limitations of the base claims as outlined above. 

Wojsznis further teaches: accessing the reference time-series is performed for a reference time-series with an assigned quality indicator (Fig. 3, #154, [0063] - - collect quality measurements or quality data for the batch run).

Regarding claim 4, Wojsznis teaches all the limitations of the base claims as outlined above. 

Wojsznis further teaches: accessing the reference time-series is performed for a reference time-series with an assigned quality indicator that is in pre-defined relation to the control parameter (Fig. 3, #154, [0063] - - collect quality measurements or quality data for the batch run; the quality of the output of the batch is related to the process parameters).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wojsznis et al. US 2011/0288660 (hereinafter Wojsznis) in view of Kane et al. “Multivariate Time Series Representation and Similarity Search Using PCA” in “Advances in Data Mining. Applications and Theoretical Aspects pp 122-136. 01 July 2017” (hereinafter Kane).

Regarding claim 5, Wojsznis teaches all the limitations of the base claims as outlined above. 

But Wojsznis does not explicitly teach: converted reference time-series and production time-series, with the conversion being a conversion form multi-variate time-series to uni-variate time-series.

However, Kane teaches: converted reference time-series and production time-series, with the conversion being a conversion form multi-variate time-series to uni-variate time-series (section 5.1 M2U : Multivariate Time Series to a Univariate Time Series Transformation).

Wojsznis and Kane are analogous art because they are from the same field of endeavor.  They all relate to data processing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Wojsznis, and incorporating conversion form multi-variate time-series to uni-variate time-series, as taught by Kane.  

One of ordinary skill in the art would have been motivated to do this modification in order to manage and process large collections of multivariate time series, as suggested by Kane (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116